108 F.3d 329
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Jimmie Lee ALLEN, Plaintiff-Appellant,v.Thomas A. COUGHLIN, III, Donald Selski, Jose Pico, CharlesJ. Scully, Wallace Oldham, C. Artuz, M. Haubert S. Phillips,Nad KKM Thornton, Jointly, Severally, and Individually,Respectively, Defendants-Appellees.
No. 96-2619.
United States Court of Appeals, Second Circuit.
March 6, 1997.

APPEARING FOR APPELLANT:Jimmie Lee Allen, pro se, (Auburn Correctional Facility, Auburn, New York)
APPEARING FOR APPELLEES:Charles F. Sanders, Assistant Attorney General (Dennis C. Vacco, Attorney General for the State of New York, Thomas D. Hughes, Assistant Solicitor General, New York, New York)
PRESENT:  ELLSWORTH A. VAN GRAAFEILAND, THOMAS J. MESKILL, JOSE A. CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.


3
We affirm the judgment of the district court substantially for the reasons stated in Judge Cedarbaum's Memorandum Opinions and Orders dated March 16, 1995 and June 28, 1996.


4
We have considered all of the plaintiffs' contentions on this appeal and have found them to be without merit.